Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 12/21/2020. Claims 2, 8 and 14 have been canceled. Claims 1, 7 and 13 have been amended. Claims 1, 3-7, 9-13 and 15-18 are currently pending and have been addressed below. 

Response to Amendment	
With respect to the 101 signal rejection for claims 7 and 9-12, and in consideration of Applicants remarks along with reviewing Applicants specification para 0056, Examiner withdraws the 101 signal rejection for claims 7 and 9-12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1 and 3– 6 are directed to 
Step 2A: Prong One: Abstract Ideas 
Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims recite: A method for preventing unwanted or unauthorized actions on a social media platform of a user comprising the steps of: receiving a proposed user action for public display on a social media platform associated with a user's account; extracting characteristics of the proposed user action, the characteristics comprising context and content of the proposed user action; comprising the steps of: categorizing the proposed user actions into user action fields representing the proposed user action on the social media platform; categorizing the proposed user actions into a first category based on context and content; and further categorizing the proposed user actions into subcategories of the first category; comparing the characteristics of the proposed user action to a user baseline associated with the user's account; when the comparison of the characteristics of the proposed user action to the user baseline determines that the characteristics of the proposed user action and the user baseline differ more than a determined threshold, determining user groups associated with the user of the user's account; {BMOAResponse.doc 112Application Serial No.: 16/044,051 Attorney Docket No.: CA820160380US01comparing a baseline of other users in same determined user groups as the user of the user's account to the extracted characteristics of the proposed user action; and when the characteristics of the proposed user action to the baseline of other users in the same determined user groups determines that the characteristics of the proposed user action and the baseline of other users in the same determined user groups differ more than a determined threshold, preventing the proposed user action from public display on the social media platform associated with the user's account, enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account.
is a process that, under its broadest reasonable interpretation, falls under the groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (As independent claim 1 recites for example, “receiving a proposed user action”, ”extracting characteristics of the proposed user action”, “categorizing the proposed user actions into user action fields”, “categorizing the proposed user actions into a first category”, “categorizing the proposed user actions into subcategories of the first category”, “determining user groups associated with the user of the user's account”,  “enforcing security protocols”, “verifying an identity of a user”, “comparing the characteristics of the proposed user action”, “comparing a baseline of other users in same determined user groups as the user”.) Concepts performed in the human mind as mental processes because the steps of receiving, extracting, comparing, categorizing, determining, verifying, enforcing, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people)). As the claims are directed to preventing unwanted or unauthorized actions of a user on a social media platform which is a certain form of managing personal behavior or interactions between people.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of analyzing users’ actions to prevent unwanted or unauthorized actions on a social media platform. In particular, the claims only recite the additional elements – a computer, a processor and a computer program product. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic  when the computer determines that the characteristics of the proposed user action differ less than the determined threshold from the user baseline, the computer executing the user action on the social media platform associated with a user's account; when the computer determines that the characteristics of the proposed user action differ more than the determined threshold from the baseline of other uses in the same determined user groups, the computer sending a request for authorization of the user action from the user; wherein the request for authorization is an electronic communication selected from the group consisting of: e-mail, text message, and voice call; if a response to the request for authorization is not received within a predetermined time, the computer preventing the action from public display on the social media platform associated with the user's account; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 7 and 13.
Step 2B: 
		

components 800a, 800b and external components 900a, 900b. Each of the sets of internal components 800a, 800b includes one or more processors 820, one or more computer- readable RAMs 822 and one or more computer-readable ROMs 824 on one or more buses 826, and one or more operating systems 828 and one or more computer-readable tangible storage devices 830.” The basic computer elements applied are used merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. 	Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink."); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem.  Therefore the computer elements amount to mere instructions to apply the exception. See MPEP 2106.05(f). 		Furthermore, dependent claims 3-6, 9-12 and 15-18 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: when the computer determines that the characteristics of the proposed user action differ less than the determined threshold from the user baseline, the computer executing the user action on the social media platform associated with a user's account; when the computer determines that the characteristics of the proposed user action differ more than the determined threshold from the baseline of other uses in the same determined user groups, the computer sending a request for authorization of the user action from the user; wherein the request for authorization is an electronic communication selected from the group consisting of: e-mail, text message, and voice call; if a response to the request for authorization is not received within a predetermined time, the computer preventing the action from public display on the social media platform associated with the user's account. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing, storing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).			Furthermore, these components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kovega et al. (US 2018/0295146 A1), hereinafter “Kovega”, in view of Tatourian et al. (US 2016/0182556 A1), hereinafter “Tat”, and in view of Dupont (US 2012/0137367 A1), hereinafter “Dupont”.. 

Regarding Claim 1, Kovega teaches A method for preventing unwanted or unauthorized actions on a social media platform of a user comprising the steps of: (Kovega, Figure 11, teaches tracking user activity and based on thresholds presenting a challenge to a user, and blocking (preventing) access to the user (element 1114). Kovega, Abstract teaches detecting abnormal user activity comprising: tracking, by the server, during a first time period, user activity associated with an application service, determining, by the server, that the user activity associated with the application service exceeds a respective first predetermined threshold of user activity during the first time period, in response to determining that the user activity exceeds the first predetermined threshold, tracking, during a second time period user activity associated with the application service, the tracking comprising tracking a content of the user interactions with the application service, determining that the user activity exceeds a second predetermined threshold of user activity during the second time period and in response to determining that the user activity exceeds the second predetermined threshold, triggering a user challenge procedure on a client device. Kovega, Figure 3, element 235, discloses social media service. Kovega, Figure 5.)
a computer receiving a proposed user action for public display on a social media platform associated with a user's account; (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account (e.g. user adds a contact, user posts a status update, user writes a review 
the computer extracting characteristics of the proposed user action, the characteristics comprising context and content of the proposed user action; (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Kovega, para 0087, teaches the content of a user interaction may depend on the type of user interaction, and may include the geographical location of the user interaction, textual content of the user interaction (such as use of certain keywords), language of the user interaction. Kovega, para 0101, teaches posting a status update every evening at 8 PM on the social media service, sending an email to his daughter every day at lunch time, etc.);
comprising the steps of: categorizing the proposed user actions into user action fields representing the proposed user action on the social media platform; categorizing the proposed user actions into a first category based on context and content; and (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account, including content element 528 (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Further, Kovega, Figures 6-10 discloses user activity and content. Kovega, para 0087, teaches the content of a user interaction may depend on the type of user interaction, and may include the geographical location of the user interaction, textual content of the user interaction (such as use of certain keywords), language of the user interaction. Kovega, para 0094, discloses FIG. 5 is nonexhaustive list and may comprise adding a contact, posting a status update, writing a review for a place, check-in in a place. Kovega, para 0112, discloses as a non-limiting example, for the email service, the tracking server 250 may track the content of the user interactions, such as the email of a recipient, the presence of words “you won”, “Viagra”, “get for free”, the language of the email. As another non-limiting example, for the social media service, the tracking server may also track for updates containing links to websites known to be spam, the presence of words “you won”, “viagra”, “get for free”, “drugs”, “sex”, “single girls” etc.  (Examiner notes the words “you won”, “Viagra”, “get for free”, “drugs”, and “sex ”,“ single girls are known to be spam, as the content of the words are in the category of spam. It is user interaction or user event received by the tracking server 250, directly from the first client device 100 or from one of the first server 220, the second server 230 and the third server 240, may be associated with an IP address, a device identifier, a timestamp including the date, time, and time zone, a status, a content, and a score associated with the status. Kovega, para 0101, teaches posting a status update every evening at 8 PM on the social media service, sending an email to his daughter every day at lunch time, etc. (Examiner notes this is content and context). Further, Examiner notes the Tat reference also teaches categorizing content posted by a user (user actions) in a social network, Tat, para 0033, teaches policy and trend services engine may utilize crowdsourced analysis or peer groups by crawling Social websites to monitor and categorize content posted by user).
...
the computer comparing the characteristics of the proposed user action to a user baseline associated with the user's account; (Kovega, para 0100, teaches the social media service from which the tracking server may determine behavior patterns of normal or non - suspicious user activity by looking at the status of a user interaction, the score associated with the user interaction and the timestamp associated with the user interaction. Kovega, para 0102, teaches therefore, a user account may be associated with a set of behavior patterns, wherein a behavior pattern may comprise a status of a user interaction, a score associated with the user interaction and a time period associated with the user interaction. Kovega, para 0103, teaches determined the normal or usual user activity (Examiner is interpreting normal or usual user activity as the baseline of the user’s account));
when the comparison of the characteristics of the proposed user action to the user baseline determines that the characteristics of the proposed user action and the user baseline differ more than a determined threshold (Kovega, Figure 11, teaches tracking user activity and determining that the user activity has exceeded a first predetermined threshold, the first predetermined threshold based on past user activity (element 1104)), the computer determining user … associated with the user of the user's account; (Kovega, Figure 11, element 1106 and 1108, teaches in response to determining that the user activity has exceeded the first predetermined threshold, tracking by the …	the computer preventing the proposed user action from public display on the social media platform associated with the user's account (Kovega, para 0116, teaches if the response to the user challenge procedure is negative, i.e. the first user provides a wrong answer, the access may be partially or completely blocked (It is obvious if a user is blocked they are prevented from an action));
enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account (Kovega, para 0002, discloses the present technology relates to user authentication and more specifically to methods and systems for detecting abnormal user activity. Kovega, para 0005. Kovega, para 0014, discloses in response to determining that the user activity exceeds the second predetermined threshold, triggering, by the server, a user challenge procedure on the first client device, the user challenge procedure for authenticating the user of the first client device. Further, Kovega, para 0085, discloses The user activity on the at least one service exceeding a second global threshold may indicate that the user account (e.g. the user account 307) or the client device (e.g. the first client device 100) has been compromised, and trigger a user challenge procedure to authenticate the user (e.g. the first user 203) of the user account (e.g. the user account 307) and the client device (e.g. the first client device 100). Even Further, Kovega, para 0114, discloses The user challenge procedure may be sent to the first client device 100 to authenticate the user as the original owner of the user account 307 and to prevent fraudulent actions in case the user account 307 was compromised by a malevolent third party. The user challenge procedure may take different forms: biometric recognition (such as asking the user to authenticate with his fingerprint on the first client device 100, or via voice recognition by prompting the first user 203 to talk in the microphone of the first client device 100), predetermined secret question and a CAPTCHA. Kovega, para 0115. Kovega, para 0116, discloses broadly speaking, the objective of the user challenge procedure is to verify if the user account is used by the first user).

Dupont, which like Kovega, also talks about analyzing online social networks to determine user activity and behavior patterns. Dupont teaches it is known in the art to categorize content into subcategories (Dupont, Abstract, discloses A method includes collecting data, processing and categorizing a plurality of events. Dupont, para 0015, discloses the present disclosure establishes a multi-dimensional behavioral model that is based on normalcy, i.e. on how people habitually communicate, work, and interact. Every risk-generating activity is characterized by at least some change in behavior: even malicious insiders who go to great lengths to circumvent detection mechanisms in place will leave some trace in electronic form that will result in a deviation from baseline behavior—whether from their own established baseline or that of their peer group. Dupont, Figure 14. Dupont, para 0157, discloses Items [122], such as electronic communications [123] collected from any kind of communication channel [156] or electronic documents [162] can, upon processing by this disclosure, be assigned a number of item tags [142] which are a form of metadata [140] computed by the system on the basis of categorization components [146] such as an ontology [148] composed of a set of ontology classifiers [150], or a topic detection [152] method. A discussion [136] in which items [122] have been marked using item tags [142] constitutes a tagged sequence [138]. Dupont, para 0483, teaches the set of categorization components [1420] available to the system comprises components of different types, as shown in FIG. 14. This can be extended to include any method defining subsets of the data set.)	Since Kovega and Dupont both teach analyzing online social network users to determine user activity and behavior patterns to detect abnormal patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kovega and Dupont with the motivation to include subcategories of content (data) as taught by Dupont with the motivation for defining subsets of data sets to categorize data (Dupont, para 0483). 
While Kovega does teach user tracking and analyzing behavior patterns in social network and interactions associated with users and Kovega further teaches the first and second threshold of the user (Figure 11), Kovega does not appear to explicitly teach “user groups” and “the computer comparing a 
Regarding Claim 3, Kovega, now incorporating Dupont and Tat, teaches the method of claim 1, and Kovega further teaches wherein when the computer determines that the characteristics of the proposed user action differ less than the determined threshold from the user baseline, the computer executing the user action on the social media platform associated with a user's account (Kovega, para 0082, teaches different user interactions may be associated with different scores, each respective score representative of the importance of the respective user interaction, where user interactions that may be indicators of a compromised account (such as sending an email to the entire contact list, changing personal information associated with the account) are associated with a higher score, and where user interactions that are indicators of normal behavior a user may engage in (such as reading an email, sending a single email, deleting an email) are associated with a lower score.).	
Regarding Claim 4, Kovega, now incorporating Dupont and Tat, teaches the method of claim 1, and Kovega further teaches wherein when the computer determines that the characteristics of the proposed user action differ more than the determined threshold from the baseline of other uses in the same determined user groups, the computer sending a request for authorization of the user action from the user (Kovega, Figure 11, element 1110, teaches in response to determining that the user activity has exceeded the second predetermined threshold, generating a user challenge procedure (an authorization action from the user). Kovega, para 0114, teaches A determination that the given user exceeds the second threshold may be instrumental into triggering a user challenge procedure for the first user of the first client device 100. The user challenge procedure may be sent to the first client device 100 to authenticate the user as the original owner of the user account 307 and to prevent fraudulent actions in case the user account was compromised by a malevolent third party. The user challenge procedure may take different forms: biometric recognition (such as asking the user to authenticate with his fingerprint on the first client device 100, or via voice recognition by prompting the first user to talk in the microphone of the first client device 100), predetermined secret question and a CAPTCHA. Kovega, para 0115.) 

Regarding Claim 5, Kovega, now incorporating Dupont and Tat, teaches the method of claim 4, and Kovega further teaches wherein the request for authorization is an electronic communication selected from the group consisting of: e-mail, text message, and voice call (Kovega, para 0114, teaches the user challenge procedure may take different forms: biometric recognition (such as asking the user to authenticate with his fingerprint on the first client device, or via voice recognition by prompting the first user to talk in the microphone of the first client device), predetermined secret question and a CAPTCHA. Kovega, para 0115, teaches as a non-limiting example, the user challenge procedure may ask the user where it bought an item on a given day (which may be detailed in the third user activity table 610), the name of a person the user communicated with via the email service or the social media service. The user challenge procedure may also query the user about personal information associated with the user account or the first client device. The user may respond to the user challenge procedure directly by typing the answer on the first client device or via his microphone by receiving an automated phone call on the first client device.) 

Regarding Claim 6, Kovega, now incorporating Dupont and Tat, teaches the method of claim 4, and Kovega further teaches further comprising if a response to the request for authorization is not received within a predetermined time, the computer preventing the action from public display on the social media platform associated with the user's account (Kovega, para 0116, teaches the objective of the user challenge procedure is to verify if the user account is used by the first user. If the response to the challenge procedure is positive, i.e. the user provides the right answer, the tracking server may allow the user to resume user activity. If the response to the user challenge procedure is negative, i.e. the first user provides a wrong answer, the access may be partially or completely blocked.).

Regarding Claim 7, Kovega teaches A computer program product for preventing unwanted or unauthorized actions on a social media platform of a user, the computer program product executed using a computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising: (Kovega, para 0025. Kovega, Figure 11, teaches tracking user activity and based on thresholds presenting a challenge to a user, and blocking (preventing) access to the user (element 1114). Kovega, Abstract teaches detecting abnormal user activity comprising: tracking, by the server, during a first time period, user activity associated with an application service, determining, by the server, that the user activity associated with the application service exceeds a respective first predetermined threshold of user activity during the first time period, in response to determining that the user activity exceeds the first predetermined threshold, tracking, during a second time period user activity associated with the application service, the tracking comprising tracking a content of the user interactions with the application service, determining that the user activity exceeds a second predetermined threshold of user activity during the second time period and in response to determining that the user activity exceeds the second predetermined threshold, triggering a user challenge procedure on a client device. Kovega, Figure 3, element 235, discloses social media service. Kovega, Figure 5.)
receiving, by the computer, a proposed user action for public display on a social media platform associated with a user's account; (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account (e.g. user adds a contact, user posts a status update, user writes a review for a place, etc.). Kovega, para 0096, teaches the tracking server user activity column may represent the information associated with the user activity as received by the tracking server);
extracting, by the computer, characteristics of the proposed user action, the characteristics comprising context and content of the proposed user action; (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Kovega, para 0087, teaches the content of a user interaction may depend on the type of user interaction, and may include the geographical location of the user interaction, textual content of the user interaction (such as use of certain keywords), language of the user interaction. Kovega, para 0101, teaches posting a status update every evening at 8 PM on the social media service, sending an email to his daughter every day at lunch time, etc.);
comprising the steps of: categorizing the proposed user actions into user action fields representing the proposed user action on the social media platform; categorizing the proposed user actions into a first category based on context and content; and (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account, including content element 528 (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Further, Kovega, Figures 6-10 discloses user activity and content. Kovega, para 0087, teaches the content of a user interaction may depend on the type of user interaction, and may include the geographical location of the user interaction, textual content of the user interaction (such as use of certain keywords), language of the user interaction. Kovega, para 0094, discloses FIG. 5 is nonexhaustive list and may comprise adding a contact, posting a status update, writing a review for a place, check-in in a place. Kovega, para 0112, discloses as a non-limiting example, for the email service, the tracking server 250 may track the content of the user interactions, such as the email of a recipient, the presence of words “you won”, “Viagra”, “get for free”, the language of the email. As another non-limiting example, for the social media service, the tracking server may also track for updates containing links to websites known to be spam, the presence of words “you won”, “viagra”, “get for free”, “drugs”, “sex”, “single girls” etc.  (Examiner notes the words “you won”, “Viagra”, “get for free”, “drugs”, and “sex ”,“ single girls are known to be spam, as the content of the words are in the category of spam. It is obvious to categorize the content of words.). Kovega, para 0081, discloses How the tracking server 250 maintains a log of user activity is not limited and is well known in the art. As an example, each user interaction or user event received by the tracking server 250, directly from the first client device 100 or from one of the first server 220, the second server 230 and the third server 240, may be associated with an IP address, a device identifier, a timestamp including the date, time, and time zone, a status, a content, and a score associated with the status. Kovega, para 0101, teaches posting a status update every evening at 8 PM on the social media service, sending an email to his daughter every day at lunch time, etc. (Examiner notes this is content and context). Further, Examiner notes Tat reference also teaches categorizing content posted by a user (user actions) in a social network, Tat, para 0033, teaches policy and trend services engine may utilize crowdsourced analysis or peer groups by crawling Social websites to monitor and categorize content posted by user).
...
comparing, by the computer, the characteristics of the proposed user action to a user baseline associated with the user's account; (Kovega, para 0100, teaches the social media service from which the tracking server may determine behavior patterns of normal or non - suspicious user activity by looking at the status of a user interaction, the score associated with the user interaction and the timestamp associated with the user interaction. Kovega, para 0102, teaches therefore, a user account may be associated with a set of behavior patterns, wherein a behavior pattern may comprise a status of a user interaction, a score associated with the user interaction and a time period associated with the user interaction. Kovega, para 0103, teaches determined the normal or usual user activity (Examiner is interpreting normal or usual user activity as the baseline of the user’s account));
when the comparison of the characteristics of the proposed user action to the user baseline determines that the characteristics of the proposed user action and the user baseline differ more than a determined threshold (Kovega, Figure 11, teaches tracking user activity and determining that the user activity has exceeded a first predetermined threshold, the first predetermined threshold based on past user activity (element 1104)), determining, by the computer user … associated with the user of the user's account; (Kovega, Figure 11, element 1106 and 1108, teaches in response to determining that the user activity has exceeded the first predetermined threshold, tracking by the server, user activity during a second time period (further determining of user’s account));	…	preventing, by the computer, the proposed user action from public display on the social media platform associated with the user's account (Kovega, para 0116, teaches if the response to the user challenge procedure is negative, i.e. the first user provides a wrong answer, the access may be partially or completely blocked (It is obvious if a user is blocked they are prevented from an action))
enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account (Kovega, para 0002, discloses the present technology relates to user authentication and more specifically to methods and systems for detecting abnormal user activity. Kovega, para 0005. Kovega, 
Although Kovega teaches it is known in the art to categorize a user’s actions on a social media platform (Kovega, Figure 5), Kovega does not appear to explicitly teach “further categorizing the proposed user actions into subcategories”.
Dupont, which like Kovega, also talks about analyzing online social networks to determine user activity and behavior patterns. Dupont teaches it is known in the art to categorize content into subcategories (Dupont, Abstract, discloses A method includes collecting data, processing and categorizing a plurality of events. Dupont, para 0015, discloses the present disclosure establishes a multi-dimensional behavioral model that is based on normalcy, i.e. on how people habitually communicate, work, and interact. Every risk-generating activity is characterized by at least some change in behavior: even malicious insiders who go to great lengths to circumvent detection mechanisms in place will leave some trace in electronic form that will result in a deviation from baseline behavior—whether from their own established baseline or that of their peer group. Dupont, Figure 14. Dupont, para 0157, discloses Items [122], such as electronic communications [123] collected from any kind of communication channel defining subsets of the data set.)	Since Kovega and Dupont both teach analyzing online social network users to determine user activity and behavior patterns to detect abnormal patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kovega and Dupont with the motivation to include subcategories of content (data) as taught by Dupont with the motivation for defining subsets of data sets to categorize data (Dupont, para 0483). 
While Kovega does teach user tracking and analyzing behavior patterns in social network and interactions associated with users and Kovega further teaches the first and second threshold of the user (Figure 11), Kovega does not appear to explicitly teach “user groups” and “comparing, by the computer, a baseline of other users in same determined user groups as the user of the user's account to the extracted characteristics of the proposed user action; and when the characteristics of the proposed user action to the baseline of other users in the same determined user groups determines that the characteristics of the proposed user action and the baseline of other users in the same determined user groups differ”.	Tat, which like Kovega, also talks about analyzing online social networks to determine user activity and behavior patterns. Tat teaches it is known in the art to analyze groups associated with a user’s account in a social network to determine if the groups differ in the baseline of users (Tat, para 0019, teaches Online user activity is monitored and information about peer groups may be anonymized to determine Social norms for generally acceptable behavior.  Para 0029, teaches Content monitor module may be configured to monitor content about user that is available in cloud. Monitored content about user can include content of user that is publicly available or content of user that is privately available to a subset of people in a social network or group, for example, user content that is available to a Subset of people that may receive the content through an account of user in Facebook. Para 0033, teaches Policy 

Regarding Claims 9 and 15, the claims recite analogous limitations to claim 3 above, and are therefore rejected on the same premise. 
Regarding Claims 10 and 16, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise. 
Regarding Claims 11 and 17, the claims recite analogous limitations to claim 5 above, and are therefore rejected on the same premise. 
Regarding Claims 12 and 18, the claims recite analogous limitations to claim 6 above, and are therefore rejected on the same premise. 
Regarding Claim 13, Kovega teaches A computer system for preventing unwanted or unauthorized actions on a social media platform of a user, the computer system comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: (Kovega, para 0025. Kovega, Figure 11, teaches tracking user activity and based on thresholds presenting a challenge to a user, and blocking (preventing) access to the user (element 1114). Kovega, Abstract teaches detecting abnormal user activity comprising: tracking, by the server, during a first time period, user activity associated with an application service, determining, by the server, that the user activity associated with the application service exceeds a respective first predetermined threshold of user activity during the first time period, in response to determining that the user activity exceeds the first predetermined threshold, tracking, during a second time period user activity associated with the application service, the tracking comprising tracking a content of the user interactions with the application service, determining that the user activity exceeds a second predetermined threshold of user activity during the second time period and in response to determining that the user activity exceeds the second predetermined threshold, triggering a user challenge procedure on a client device. Kovega, Figure 3, element 235, discloses social media service. Kovega, Figure 5.)
receiving, by the computer, a proposed user action for public display on a social media platform associated with a user's account; (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account (e.g. user adds a contact, user posts a status update, user writes a review for a place, etc.). Kovega, para 0096, teaches the tracking server user activity column may represent the information associated with the user activity as received by the tracking server);
extracting, by the computer, characteristics of the proposed user action, the characteristics comprising context and content of the proposed user action; (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Kovega, para 0087, teaches the content of a user interaction may depend on the type of user interaction, and may include the geographical location of the user interaction, textual content of the user interaction (such as use of certain keywords), language of the user interaction. Kovega, para 0101, teaches posting a status 
comprising the steps of: categorizing the proposed user actions into user action fields representing the proposed user action on the social media platform; categorizing the proposed user actions into a first category based on context and content; and (Kovega, Figure 5, discloses user actions on social media platform associated with user’s account, including content element 528 (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Further, Kovega, Figures 6-10 discloses user activity and content. Kovega, para 0087, teaches the content of a user interaction may depend on the type of user interaction, and may include the geographical location of the user interaction, textual content of the user interaction (such as use of certain keywords), language of the user interaction. Kovega, para 0094, discloses FIG. 5 is nonexhaustive list and may comprise adding a contact, posting a status update, writing a review for a place, check-in in a place. Kovega, para 0112, discloses as a non-limiting example, for the email service, the tracking server 250 may track the content of the user interactions, such as the email of a recipient, the presence of words “you won”, “Viagra”, “get for free”, the language of the email. As another non-limiting example, for the social media service, the tracking server may also track for updates containing links to websites known to be spam, the presence of words “you won”, “viagra”, “get for free”, “drugs”, “sex”, “single girls” etc.  (Examiner notes the words “you won”, “Viagra”, “get for free”, “drugs”, and “sex ”,“ single girls are known to be spam, as the content of the words are in the category of spam. It is obvious to categorize the content of words.). Kovega, para 0081, discloses How the tracking server 250 maintains a log of user activity is not limited and is well known in the art. As an example, each user interaction or user event received by the tracking server 250, directly from the first client device 100 or from one of the first server 220, the second server 230 and the third server 240, may be associated with an IP address, a device identifier, a timestamp including the date, time, and time zone, a status, a content, and a score associated with the status. Kovega, para 0101, teaches posting a status update every evening at 8 PM on the social media service, sending an email to his daughter every day at lunch time, etc. (Examiner notes this is content and context). Further, Examiner notes Tat reference also teaches categorizing content posted by a user (user actions) in a social network, Tat, para 0033, teaches 
...
comparing, by the computer, the characteristics of the proposed user action to a user baseline associated with the user's account; (Kovega, para 0100, teaches the social media service from which the tracking server may determine behavior patterns of normal or non - suspicious user activity by looking at the status of a user interaction, the score associated with the user interaction and the timestamp associated with the user interaction. Kovega, para 0102, teaches therefore, a user account may be associated with a set of behavior patterns, wherein a behavior pattern may comprise a status of a user interaction, a score associated with the user interaction and a time period associated with the user interaction. Kovega, para 0103, teaches determined the normal or usual user activity (Examiner is interpreting normal or usual user activity as the baseline of the user’s account));
when the comparison of the characteristics of the proposed user action to the user baseline determines that the characteristics of the proposed user action and the user baseline differ more than a determined threshold (Kovega, Figure 11, teaches tracking user activity and determining that the user activity has exceeded a first predetermined threshold, the first predetermined threshold based on past user activity (element 1104)), determining, by the computer user … associated with the user of the user's account; (Kovega, Figure 11, element 1106 and 1108, teaches in response to determining that the user activity has exceeded the first predetermined threshold, tracking by the server, user activity during a second time period (further determining of user’s account));	…	preventing, by the computer, the proposed user action from public display on the social media platform associated with the user's account (Kovega, para 0116, teaches if the response to the user challenge procedure is negative, i.e. the first user provides a wrong answer, the access may be partially or completely blocked (It is obvious if a user is blocked they are prevented from an action))
enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account (Kovega, para 0002, discloses the present technology relates to user authentication and more specifically to methods and systems for detecting abnormal user activity. Kovega, para 0005. Kovega, para 0014, discloses in response to determining that the user activity exceeds the second predetermined threshold, triggering, by the server, a user challenge procedure on the first client device, the user challenge procedure for authenticating the user of the first client device. Further, Kovega, para 0085, discloses The user activity on the at least one service exceeding a second global threshold may indicate that the user account (e.g. the user account 307) or the client device (e.g. the first client device 100) has been compromised, and trigger a user challenge procedure to authenticate the user (e.g. the first user 203) of the user account (e.g. the user account 307) and the client device (e.g. the first client device 100). Even Further, Kovega, para 0114, discloses The user challenge procedure may be sent to the first client device 100 to authenticate the user as the original owner of the user account 307 and to prevent fraudulent actions in case the user account 307 was compromised by a malevolent third party. The user challenge procedure may take different forms: biometric recognition (such as asking the user to authenticate with his fingerprint on the first client device 100, or via voice recognition by prompting the first user 203 to talk in the microphone of the first client device 100), predetermined secret question and a CAPTCHA. Kovega, para 0115. Kovega, para 0116, discloses broadly speaking, the objective of the user challenge procedure is to verify if the user account is used by the first user).
Although Kovega teaches it is known in the art to categorize a user’s actions on a social media platform (Kovega, Figure 5), Kovega does not appear to explicitly teach “further categorizing the proposed user actions into subcategories”.
Dupont, which like Kovega, also talks about analyzing online social networks to determine user activity and behavior patterns. Dupont teaches it is known in the art to categorize content into subcategories (Dupont, Abstract, discloses A method includes collecting data, processing and categorizing a plurality of events. Dupont, para 0015, discloses the present disclosure establishes a multi-dimensional behavioral model that is based on normalcy, i.e. on how people habitually communicate, work, and interact. Every risk-generating activity is characterized by at least some change in behavior: even malicious insiders who go to great lengths to circumvent detection mechanisms in place will leave some trace in electronic form that will result in a deviation from baseline behavior—whether from their defining subsets of the data set.)	Since Kovega and Dupont both teach analyzing online social network users to determine user activity and behavior patterns to detect abnormal patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kovega and Dupont with the motivation to include subcategories of content (data) as taught by Dupont with the motivation for defining subsets of data sets to categorize data (Dupont, para 0483). 
While Kovega does teach user tracking and analyzing behavior patterns in social network and interactions associated with users and Kovega further teaches the first and second threshold of the user (Figure 11), Kovega does not appear to explicitly teach “user groups” and “comparing, by the computer, a baseline of other users in same determined user groups as the user of the user's account to the extracted characteristics of the proposed user action; and when the characteristics of the proposed user action to the baseline of other users in the same determined user groups determines that the characteristics of the proposed user action and the baseline of other users in the same determined user groups differ”.	Tat, which like Kovega, also talks about analyzing online social networks to determine user activity and behavior patterns. Tat teaches it is known in the art to analyze groups associated with a user’s account in a social network to determine if the groups differ in the baseline of users (Tat, para 0019, teaches Online user activity is monitored and information about peer groups may be anonymized to determine Social norms for generally acceptable behavior.  Para 0029, teaches Content monitor module may be configured to monitor content about user that is available in cloud. Monitored content about user can include content of user that is publicly available or content of user that is privately available to a .

Response to Arguments
Applicants arguments filed on 12/21/2020 have been fully considered but they are not persuasive.
	Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection. Examiner has fully considered Applicants remarks and finds them unpersuasive.

Applicant presented the following arguments: 
Under Step2A, Prong One, the claims must be analyzed, in totality, for subject matter eligibility when the Examiner rejects the claims as being directed to an abstract idea. The Examiner has incorrectly stated that Applicant's claims are directed to an abstract idea. Specifically, the Examiner has failed to analyze the totality of Applicant's the claims and has instead characterized the claims as being resigned to a Mental Process and Methods of Organizing Human Activity.  
The Examiner's identification of "a method of organizing human activity" is not equivalent to the program instructions and method steps of Applicant's independent claims. Applicant's independent claims do not fall into any of the practices of human activity above. The Applicant's independent claims are enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account.
Furthermore, the Examiner's choosing of specific words within the definition of 
"methods of organizing human activity" and applying those words to Applicant's claims without considering the context of those words relative to the definition is not appropriate. For example, the Examiner highlighted the word "behaviors" of "(commercial or legal interactions (including advertising, marketing or sales activities or behaviors;)", where the Applicant is not conducting any commercial or legal interactions within the claims. Therefore, "behavior" in the context of the definition is not applicable to Applicant's claims. 
In addition, Applicant respectfully believes that Applicant's claims are not directed to a mental process for at least two reasons. 1) With respect to 2019 PEG, a claim does not recite a "mental process unless it contains "limitations that can practically be performed in the human mind." (Emphasis added.) Claims characterized as "mental processes" have been defined as having limitations where the mental processes of observations, evaluations, judgments, or opinions may be performed in the human mind. Pursuant to the 2019 PEG Guidance, Applicant's claims should be examined through the patent subject matter eligibility determination as applied in SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1328 (Fed. Cir. 2010). The claims in said case, U.S. Patent Nos. 6,417,801 ("the '801 patent") and 6,937,187 ("the '187 patent"), were determined to be directed to patentable subject matter, and not directed to a "Mental Process" because the presence of a GPA receiver placed a meaningful limit on the scope of the claims and could not be performed without the use of such a receiver. Similarly, Applicant's claims explicitly require enforcing security protocols associated with the social media platform and cannot be performed without the use of technology. 2) Respectfully, Applicant maintains that Applicant is unaware of a human mind that can at least perform the steps, practically, of "a computer receiving a proposed user action for public display on a social media platform associated with a user's account; the computer extracting characteristics of the proposed user action, the characteristics comprising context and content of the proposed user action;, comprising the steps of: categorizing the proposed user actions into user action fields representing the proposed user action on the social media platform; categorizing the proposed user actions into a first category based on context and content; and further categorizing the proposed user actions into subcategories of the first category; the computer comparing the characteristics of the proposed user action to a user baseline associated with the user's account; when the comparison of the characteristics of the proposed user action to the user baseline determines that the characteristics of the proposed user action and the user baseline differ more than a determined threshold, the computer determining user groups associated with the user of the user's account; the computer comparing a baseline of other users in same determined user groups as the user of the user's account to the extracted characteristics of the proposed user action; and when the characteristics of the proposed user action to the baseline of other users in the same determined user groups determines that the characteristics of the proposed user action and the baseline of other users in the same determined user groups differ more than a determined threshold, the computer preventing the proposed user action from public display on the social media platform associated with the user's account, enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account."

Examiner respectfully disagrees. 
With respect to Applicants remarks “the Examiner has failed to analyze the totality of Applicant's the claims”, Examiner respectfully disagrees, as the Examiner has examined the claims as a whole, looking at the elements both individually and in combination.
With respect to Applicants remarks that the claims are not directed towards an abstract idea, Examiner respectfully disagrees, as the claims are directed to the groupings of abstract ideas:
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (As independent claim 1 recites for example, “receiving a proposed user action”, ”extracting characteristics of the proposed user action”, “categorizing the proposed user actions into user action fields”, “categorizing the proposed user actions into a first category”, “categorizing the proposed user actions into subcategories of the first category”, “determining user groups associated with the user of the user's account”,  “enforcing security protocols”, “verifying an identity of a user”, “comparing the characteristics of the proposed user action”, “comparing a baseline of other users in same determined user groups as the user”.) Concepts performed in the human mind as mental processes because the steps of receiving, extracting, comparing, categorizing, determining, verifying, enforcing, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people)). As the claims are directed to preventing unwanted or unauthorized actions of a user on a social media platform which is a certain form of managing personal behavior or interactions between people.
With respect to Applicants remarks on the “enforcing security protocols associated with the social media platform and verifying an identity of a user”, Examiner has reviewed Applicants specification and “enforce” is merely mentioned once in Applicants specification, which is at a high level of generality. known in the art, see Applicants specification para 0050, recites “Additionally, a request for authentication is sent preferably via another medium of communication, for example an e-mail, text message, and voice call, as is known in the art”. Therefore Applicants remarks are found unpersuasive.

Applicant further argues: 
Even if the claims recite one of the three enumerated groupings, which the Applicant does not concede, the claims recite additional elements that integrate the judicial exception into a practical application, which is this case is a method of preventing unwanted or unauthorized actions on a social media platform of a user through enforcing security protocols associated with the social media platform and verifying an identity of a user which put forth the proposed user action for public display on the social media platform as a user other than an owner of the user's account or an authorized user of the user's account. 
Additionally, Enfish, LLC v. Microsoft Corporation, Fed. Cir. (May 12, 2016) states, "Moreover, our conclusion that the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements." Appellant's claims are an improvement of the technology or technological field of forcing a consumer out of a program for marketing campaigns in a venue to reduce the load of the computer and increase efficiency the computer by preventing stalling and running of the computer when a campaign is no longer applicable to the consumer, which is directed to a "specific implementation of a solution to a problem in the software arts" which was held to be eligible and not directed to an abstract idea in Enfish, LLC v. Microsoft Corporation, Fed. Cir. (May 12, 2016) as "Much of the advancement made in computer technology consists of{BMOAResponse.doc 1 } 14 improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes."  

Examiner respectfully disagrees.

Again, with respect to “enforcing security protocols associated with the social media platform and verifying an identity of a user”, Examiner has reviewed Applicants specification and “enforce” is merely mentioned once in Applicants specification, which is at a high level of generality. Further, the authentication is described in Applicants own specification as being known in the art, see Applicants specification para 0050, recites “Additionally, a request for authentication is sent preferably via another medium of communication, for example an e-mail, text message, and voice call, as is known in the art”. Therefore Applicants remarks are found unpersuasive.
Thus, Examiner finds that the claims recite the judicial exception of the groupings of abstract ideas that is not integrated into a practical application.
With respect to Enfish, the invention in Enfish improved the functioning of the computer itself by describing a data structure with faster search times and smaller memory requirements. Unlike in Enfish, the limitations of the claims here (e.g., receiving a proposed user action; extracting characteristics of the proposed user action, etc.) simply use a computer as a tool for preventing unwanted or unauthorized actions on social media. 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it 

	 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered, however Examiner respectfully finds them unpersuasive. Examiner has updated the prior art rejections.
Applicant argues:
Applicant's first category is determined based on context and content of the proposed user action, contrary to Kovega's "content of a user interaction" can only be content and does not actually involve any categorizing of the proposed user actions into a first category based on context and category…	The Examiner compared Dupont's categorization components with Applicant's subcategories. Applicant respectfully submits that this comparison is improper…	Additionally, the Examiner has put forth (see page 23 of the present office action) that the phrase "This enumeration is not exhaustive and can be extended to include any method defining subsets of the data set" of paragraph [0483] establishes the equivalency of the "categorization components" of Dupont to Applicant's subcategories. Applicant respectfully disagrees. The phrase "defining subsets of the data set" is applied to the categorization methods, as paragraph [0483] states in its entirety - "The set of categorization components [1420] available to the system comprises components of different types, as shown in FIG. 14. This enumeration is not exhaustive and can be extended to include any method defining subsets of the data set." As discussed above, categorization components refers to techniques known in the art of data categorization (or more generally the art of machine learning) which may split the available data of the data set into subsets to enhance the accuracy of the results. For example, splitting a data set in a randomized way into a training set including only 90% of the available data, and a test set including the other 10% of the available data, where the training set is used to train the categorization model and the test set is used to evaluate the accuracy of the model. Such subsets are not comparable to categories or subcategories as designated in Applicant's independent claims. Accordingly, Dupont is silent regarding subcategories and cannot teach or otherwise suggest: "categorizing the proposed user actions into user action fields representing the proposed user action on the social media platform; categorizing the proposed user actions into a first category based on context and content; and further categorizing the proposed user actions into subcategories of the first category;"	The combination of Kovega, Tatourian, and Dupont does not result in Applicant's invention and does not teach or otherwise suggest the limitations of independent claims 1, 7, and 13.
Examiner respectfully disagrees. Examiner has considered Applicants remarks and reviewed Applicants claims and specification for categorization of content, which is recited in Applicants specification para 0018: “Under each action field, the action will be categorized into a first category based on the content or context (sports, religious, political, sentimental, professional, etc). Each first category will have subcategories such as: Sports (Soccer, basketball, etc).” 	Examiner has relied upon primary reference Kovega for teaching user actions in social media and content. (See at least Kovega, Figure 5, discloses user actions on social media platform associated with user’s account, including content (e.g. user adds a contact, user posts a status update, user writes a review for a place, user checks in at a restaurant, etc.). Further, Kovega, Figures 6-10 discloses user activity and content. Kovega, para 0087, teaches the content of a user interaction may depend on the  as a non-limiting example, for the email service, the tracking server 250 may track the content of the user interactions, such as the email of a recipient, the presence of words “you won”, “Viagra”, “get for free”, the language of the email. As another non-limiting example, for the social media service, the tracking server may also track for updates containing links to websites known to be spam, the presence of words “you won”, “viagra”, “get for free”, “drugs”, “sex”, “single girls” etc.  Examiner respectfully notes the words “you won”, “Viagra”, “get for free”, “drugs”, and “sex ”,“ single girls are known to be spam, as the content of the words are in the category of spam. It is obvious to one of ordinary skill in the art to categorize the content of words. Further, Examiner respectfully notes the Tat reference also teaches categorizing content posted by a user (user actions) in a social network, Tat, para 0033, teaches policy and trend services engine may utilize crowdsourced analysis or peer groups by crawling Social websites to monitor and categorize content posted by user.	With respect to Applicants remarks on subcategories, Examiner respectfully notes Kovega is teaching user actions, and Dupont is teaching subcategories, as Dupont teaches it is known in the art to categorize content into subcategories (Dupont, Abstract, discloses A method includes collecting data, processing and categorizing a plurality of events. Dupont, Figure 14, teaches categorization components (element 1420), a categorization model (element 1470). Dupont, para 0483, teaches the set of categorization components [1420] available to the system comprises components of different types, as shown in FIG. 14. This can be extended to include any method defining subsets of the data set. Examiner respectfully notes, it is certainly within the ability of one of ordinary skill in the art to understand subsets of data as is explained in Applicants specification, para 0018, of having a category of “sport” and a subcategory of “soccer, basketball, etc.” Therefore Applicants remarks are found unpersuasive.	Therefore the Examiner asserts that the references when combined read over the claims as currently written, and as such the rejections have been maintained.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jackobsson et al. US 2011/0016534 A1 – discussing (Abstract) The system then determines a user behavior score based on a user behavior model, and recent contextual data about the user. The user behavior score facilitates identifying a level of consistency between one or more recent user events and a past user behavior pattern. The recent contextual data, which comprise a plurality of data streams, are collected from one or more user devices without prompting the user to perform an action explicitly associated with authentication. The plurality of data streams provide basis for determining the user behavior score, but a data stream alone provides insufficient basis for the determination of the user behavior score. Para 0010, In some embodiments, the system also determines whether the user behavior score is higher than a predetermined threshold value, and if so, authenticates the user to access the controlled resource using the authentication decision derived from the user behavior score.
Abrams et al. US 9,396,332 B2 – discussing Historical authentication data and/or compromised user account data may be evaluated to identify a set of authentication context properties associated with user authentication sessions and/or a set of malicious account context properties associated with compromised user accounts (e.g., properties indicative of whether a user recently visited a malicious site, created a fake social network profile, logged in from unknown locations, etc.). The set of authentication context properties and/or the set of malicious account context properties may be annotated to create an annotated context property training set that may be used to train a risk assessment machine learning model to generate a risk assessment model. The risk assessment model may be used to evaluate user context properties of a user account event to generate a risk analysis metric indicative of a likelihood the user account event is malicious or safe. Para 0016, discloses social network posts, microblog messages, emails, calendar entries, subscriptions, device input patterns such as keystrokes per minute, IP address locations, information about a target service, a likelihood of abusing the target service, recent authentication failure rates for the target 
RAVIV US 2012/0297477 A1 – discussing to protect a user of a social network, the user's activity is monitored during a baseline monitoring period to determine a baseline activity record. If subsequently monitored activity of the user deviates sufficiently from the baseline activity record to indicate abuse (hijacking) of the user's account, the abuse is mitigated, for example by notifying the user of the abuse. Monitored activity includes posting links, updating statuses, sending messages, and changing a profile. Monitoring also includes logging times of the user activity. Para 0008, teaches program code for determining whether the activity of the user on the social network subsequent to the baseline monitoring deviates Sufficiently from the baseline activity record to indicate abuse of the user's account on the social network. Para 0009, teaches According to the present invention there is provided a method of protecting a user of a Social network, including: (a) monitoring a profile of the user on the Social network to detect a change in the profile; (b) upon detecting the change, determining whether the change is anomalous; and (c) if the change is anomalous: mitigating the change. Raviv, Para 0013-0015.
Steinberg et al. US 2013/0340089 A1 – discussing a novel method of screening, identifying, and preventing certain information from being posted on social media and other public locations.
Kirti et al. US 2017/0251013 A1 – discussing para 0114, data collected over time is used to build models of normal behavior (e.g., patterns of events and activity) and flag behavior that deviates from normal as abnormal behavior. After one or more flagged event or activity is characterized as a true or false positive (e.g., by user feedback), the information can be provided back to one or more machine learning algorithms to automatically modify parameters of the system. Thus, machine learning algorithms can be utilized in at least the ways discussed above to make recommendations and reduce false alarms (false positives). Activity data collected from various parameters over period of time can be used with machine learning algorithms to generate patterns referred to as user behavior profiles. Kirti, para 0301, teaches Communication subsystem 2924 can receive and transmit data in various forms. For example, in some embodiments, communications subsystem 2924 may receive input communication in the form of structured and/or unstructured data feeds 2926, event streams 2928, event updates 2930, and the like. For example, communications subsystem 2924 may be configured to receive (or send) data feeds 2926 in real-time from users of social media networks and/or other communication services such as Twitter® feeds, Facebook® updates, web feeds such as Rich Site Summary (RSS) feeds, and/or real-time updates from one or more third party information sources. Kirti, Figure 19, approving action. Kirti, Para 0149, para 0187-0188. Kirti, para 0188, teaches A security policy may be applied based on a measure of security and/or any information (e.g., organization information or security information) as disclosed herein. Operations may be performed to assess a security risk or threat. The security risk or threat can be based on a measure of security and/or security information (e.g., one or more security indicators). A policy may define one or more criteria, such as a threshold (e.g., a security threshold or risk threshold) that defines when a remediation action is to be taken. The criteria may be defined by one or more values according to a scale of a measure of security or a scale set by a provider of a security indicator. For example, applying a security policy may include determining whether the measure of security satisfies a risk threshold for the application. The measure of security may be compared to one or more values in a policy to assess the severity of a security risk.
McQueen et al. US 2018/0343280 A1 – discussing para 0018 the present disclosure relates to systems and methods for identifying human users on a network. Many websites 
Zimmermann et al. US 2018/0027006 A1 – discussing behavior analysis, social networking; para 0137 discusses such as by correlating, comparing, and otherwise identifying patterns and irregularities in activities, such as comparing across various users, groups and enterprises. Para 0241, discussing it may be desirable to create behavioral models based on past behavior of a single user or a group of users, and then base a detection engine off of those models. In such cases, an incident may be mapped into the dataset that determined the model.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629/SANGEETA BAHL/Primary Examiner, Art Unit 3629